OPINION — AG — **** CONFLICT OF INTEREST ****  (1) A CHIEF OF POLICE WHO WAS EMPLOYED BY A CITY MANAGER PRIOR TO HIS ELECTION OF HIS BROTHER IN LAW TO THE CITY COUNCIL MAY RETAIN HIS POSITION WITH THE CITY. (2) A CHARTER PROVIDING IN ESSENCE THAT A CITY MANAGER SHALL NOT EMPLOY RELATIVES OF EITHER HIMSELF OR MEMBERS OF THE COUNCIL, HAS ONLY TO DO WITH HIRING OF AN INDIVIDUAL WHO AT THE INCEPTION OF HIS EMPLOYMENT IS RELATED TO THE CITY MANAGER OR A MEMBER OF THE COUNCIL. (3) THE ANSWERS TO THE ABOVE QUESTIONS MAKE OBVIOUS THAT CONTINUED EMPLOYMENT IS NOT THE SAME AS ORIGINAL EMPLOYMENT UNDER ANY REASONABLE INTERPRETATION OF THE STATUTES OR ORDINANCES REFERRED TO ABOVE, BUT THAT CONDITIONS AS OF THE TIME OF ORIGINAL EMPLOYMENT CONTINUE UNTIL SUCH TIME AS EMPLOYMENT WITH THE MUNICIPALITY IS TERMINATED. (NEPOTISM) CITE: 21 Ohio St. 1961 481-487 [21-481] — [21-487], 11 Ohio St. 1961 961.29 [11-961.29], 21 Ohio St. 1961 481 [21-481] (SAM HELLMAN)